Citation Nr: 1712070	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  The Veteran's blood pressure was measured as 139/90 during a December 1970 periodic examination and measured as 140/110 in March 1971.

2.  Medical literature associated with the claims file indicates that the Veteran's in-service December 1970 and March 1971 blood pressure readings are categorized as Stage 1 hypertension.

3.  The Veteran has a current diagnosis of hypertension.

4.  The Veteran was exposed to acoustic trauma during his active duty.

5.  The Veteran has a current diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The evidence of record demonstrates that the Veteran has current a current diagnosis of hypertension and tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, no further discussion is needed regarding this aspect of establishing service connection for either disability.

Hypertension

According to the Veteran's service treatment records, in December 1970, he underwent a periodic examination.  During this examination, his blood pressure was measure as 130/90.  Additionally, in March 1971, the Veteran's blood pressure was recorded as 140/110.

Pursuant to his above-captioned claim, the Veteran was provided a VA examination in November 2009.  At the time of this examination, the only contention posited by the Veteran was that his hypertension was due to or aggravated by his service-connected diabetes mellitus, type II.  As such, the VA examination did not address whether the Veteran's hypertension was incurred in or due to his active duty.  The Veteran was not provided another VA examination.

In support of his claim, the Veteran submitted medical literature from the Mayo Clinic regarding the significance of certain blood pressure readings.  Specifically, embedded in a March 2017 brief is a hyperlink to an article titled "Blood pressure chart:  What your readings mean." According to this article, systolic pressure of between 120 and 139 or diastolic pressure of between 80 and 89 is considered prehypertension.  Further, systolic pressure of between 140 and 159 or diastolic pressure of between 90 and 99 is considered Stage 1 hypertension.

In the March 2017 brief, the Veteran's representative asserted that, given the December 1970 and March 1971 blood pressure readings, the Veteran experienced hypertension during his active duty.  The Board agrees. 

The November 2009 VA examiner did not address in-service incurrence, and the record is otherwise negative for evidence that disassociates the Veteran's current hypertension and his active duty.  Consequently, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for hypertension is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus

The Veteran claims that his current tinnitus was incurred in or due to his active duty, specifically as a result of exposure to acoustic trauma associated with nearby rocket and mortar explosions.  Although the Veteran's DD 214 demonstrates that he served in the Republic of Vietnam as an Inventory Management Specialist, his service treatment records show that he was stationed in Da Nang at the time of his December 1970 periodic examination.  As such, the Board finds that there is a reasonable basis to conclude that the Veteran's assertions regarding in-service exposure to noise are both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Consequently, the salient question is whether the Veteran's in-service exposure to noise/acoustic trauma is etiologically related to his current diagnosis of tinnitus. 

The Veteran's service treatment records do not demonstrate that he complained of or receiving treatment for tinnitus during his active duty.

Pursuant to the Veteran's claim, he underwent VA examinations in November 2009 and April 2015.  After administering audiometric testing, reviewing the evidence of record, and rendering a diagnosis of tinnitus, the November 2009 examiner opined that "it is less likely as not that the Vet[eran]'s...tinnitus [is] related to military noise exposure."  In support of this opinion, the examiner stated that the Veteran's hearing was normal on separation examination, the Veteran had "minimal" noise exposure during his active duty, and that the Veteran did not endorse tinnitus until 10 to 15 years prior to this examination (which marks on onset of 1994 to 1999).

Similarly, the April 2015 VA examiner opined that it is "less likely than not (less than 50[percent] probability) caused by or a result of military noise exposure."  In support of this opinion, the examiner explained that the Veteran, at separation, "showed normal bilateral hearing ability with no evidence of military noise-induced hearing loss which is associated with tinnitus."  During the examination, the Veteran reported that he had experienced constant tinnitus for "many years," but did not recall exactly when it onset.

The examiners based the rendered etiological opinions on the lack of in-service complaints of or treatment for tinnitus as demonstrated by the Veteran's service treatment records.  Nevertheless, during the pendency of this appeal, the Veteran asserted that he experienced ringing in his ears during and since his active duty.  The examiners' opinions did not consider the Veteran's report.  As such, the examiners effectively relied only on the service treatment records to provide a negative opinion without considering the Veteran's assertions as to symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Based on the above, the Board finds that the November 2009 and April 2015 VA audiological examinations are inadequate and, thus, are not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

In making this determination, the Board acknowledges that, during the November 2009 and April 2015 VA examinations, the Veteran did not report an in-service onset of tinnitus or tinnitus symptoms.  However, in a March 2017 brief, the Veteran's representative explained that the Veteran endorsed in-service symptoms, but stated that he was unaware that he was experiencing an actual disability.  The Board accepts this clarification.

Beyond the Veteran's assertions, the November 2009 and April 2015 VA examinations are the only evidence of record that addresses the etiological relationship between the Veteran's tinnitus and his active duty.  Regardless, there is competent and credible evidence that the Veteran was exposed to acoustic trauma during his active duty; evidence that the Veteran currently experiences tinnitus; and no probative evidence of record that disassociates this disability from his active duty.  Consequently, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. at 53-56.


ORDER


Service connection for hypertension is granted.

Service connection for tinnitus is granted.



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


